         Case 16-17125          Doc 36       Filed 10/21/19 Entered 10/21/19 16:36:06                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Tiffany L. Trotter                                    )             Chapter 13
                                                                )             Case No. 16 B 17125
          Debtor(s)                                             )             Judge LaShonda A. Hunt

                                                      Notice of Motion

    Tiffany L. Trotter                                                        Debtor A ttorney: David M Siegel
    1913 Canal St., Apt. 1C                                                   via Clerk's ECF noticing procedures
    Blue Island, IL 60406


                                                                              >    Dirksen Federal Building
On November 04, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 719
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, October 22, 2019.                     /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On May 20, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
July 06, 2016, for a term of 36 months with payments of $138.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            41                $4,594.00             $4,180.00          $414.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/21/2019
                                                                              Due Each Month: $138.00
                                                                              Next Pymt Due: 11/19/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
08/27/2018          1100235488          $100.00                       10/01/2018          1100241731       $100.00
11/05/2018          1100747230          $100.00                       11/30/2018          1100742567       $130.00
12/31/2018              186842          $125.00                       01/22/2019          1101037013       $125.00
03/04/2019          1101332363          $125.00                       04/02/2019          1101341278       $130.00
05/31/2019          1101585755          $125.00                       07/08/2019          1101679350       $130.00
08/19/2019          1101917253          $140.00                       09/16/2019          1101921566       $130.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
